Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 4, 1964, convicting him of obtaining property or credit by use of a false statement (Penal Law, § 1293-b), upon his plea of guilty, and imposing sentence. Defendant’s main contention is that his sentence to an indeterminate term under article 7-A of the Correction Law was improper because he was incapable of reformation. Judgment affirmed (People v. Watson, 19 A D 2d 631; People v. Ambrosino, 20 A D 2d 793; People v. Taylor, 22 A D 2d 688; People v. Johnson, 24 A D 2d 499; People v. Wilson, 17 N Y 2d 40).
Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.